DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the circumferential-extending cooling passages that intersect the circumferentially-extending cooling passages” of Claims 1, 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-18, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding to Claim 1, the applicant claimed “…wherein the multiple cooling passages include axially-extending cooling passages and circumferential-extending cooling passages that intersect the circumferentially-extending cooling passages.”  After reviewing the specification and the drawings, the examiner considered the applicant fails to teach, explain or indicate the underlined limitations.  Therefore, the limitation is a new matter and should be rejected.

Claims 13 are rejected based on at least the same reason as Claim 1.  Claims 2, 5-12, 14-18, 21-24 are rejected because the claims ultimately depend from rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja (US7687928B2) in view of Ota (US2021/0381084 A1), Van Seventer (2020/0177054 A1) and Yagyu (US2021/0296966 A1).

Regarding to Claim 1, Taneja teaches a method for manufacturing a dual-structured aircraft engine starting and generating apparatus (Fig. 1, Part 110 is the whole structure, and Part 102A shows a portion of a generating apparatus), the method comprising:
a housing including a main machine portion (Fig. 1, Part 150A) and an exciter portion (Fig. 1, Part 155A) for receiving at least part of a generator system (Fig. 1 shows a basic arrangements of Part 102A, Fig. 7 shows a housing).

Taneja fails to explicitly disclose, but Ota, Van Seventer and Yagyu teaches method comprising:
using a three-dimensional printing process, printing a housing (Ota, Paragraph 8 teaches three-dimensional printing process can be sued to manufacture a structure of a machine); and
wherein the step of printing the housing includes printing a cooling jacket portion that is a monolithic part of a sidewall of the housing comprising multiple cooling passages;
wherein the multiple cooling passages include axially-extending cooling passages and circumferential-extending cooling passages that intersect the circumferentially-extending cooling passages [Taneja teaches a housing of a generating apparatus (Fig. 1, Fig. 7).  Ota teaches a three-dimensional printing process can be used to manufacture structure to reduce manufacturing time and cost (Ota, Paragraph 8).  Van Seventer teaches a generating apparatus comprises cooling channel with a cooling jacket in sidewall area of the housing of the generating apparatus (Van Seventer, Fig. 1, Part 37 is a cooling jacket, Paragraph 44) to prevent the system from overheating (Van Seventer, Paragraph 44).  Yagyu further teaches a cooling jacket for a system comprises axial-extending passages and circumferential-extending passages to at least partially intersect with axial-extending passages (Yagyu, Fig. 2, Fig. 3, each Part 19 is the circumferential-extending passage, and at least some Part 19 intersect with each other via at least one axial-extending passage which located at around Part 22 area, Paragraph 12) to improve the thermal transfer of the system (Yagyu, Paragraph 84) Therefore, since Taneja teaches a housing of a generating apparatus, when applying the teachings of Ota, Van Seventer and Yagyu, one with ordinary skill in the art would be able to understand and use three-dimensional printing process to manufacture the structure of the generating apparatus with a cooling jacket with a specific passages arrangements to reduce manufacturing time and cost, prevent the system from overheating and improve the thermal transfer of the system (Ota, Paragraph 8, Van Seventer, Paragraph 44, Yagyu, Paragraph 84).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taneja to incorporate the teachings of Ota and Van Seventer to use three-dimensional printing process to manufacture the structure of the generating apparatus with a cooling jacket with a specific passages arrangements in order to reduce manufacturing time and cost, prevent the system from overheating and improve the thermal transfer of the system (Ota, Paragraph 8, Van Seventer, Paragraph 44, Yagyu, Paragraph 84).

Regarding to Claim 2, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the step of printing the housing comprises printing another cooling passage that is larger than the one or more cooling passages that are part of the cooling jacket (Van Seventer, Fig. 1, Part 45).

Regarding to Claim 5, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the housing is a first housing, the method further comprising:
printing a second housing using a three-dimensional printing process including a main machine portion and an exciter portion for receiving at least part of another generator system (Taneja, Fig. 1, Fig. 7 teaches a second housing with a main machine portion Part 150B and an exciter Part 155B, please see the rejection of Claim 1 for the three-dimensional printing process); and
wherein the step of printing the second housing includes printing a second cooling jacket portion comprising one or more cooling passages that is a monolithic part of a sidewall of the second housing (please see the rejection of Claim 1 to apply the teachings of Van Seventer to Taneja to add cooling jacket).

Regarding to Claim 6, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the step of printing the second housing comprises printing another cooling passage that is larger than the one or more cooling passages of the second housing that are part of the cooling jacket of the second housing (Van Seventer, Fig. 1, Part 45).

Regarding to Claim 7, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the step of printing the second housing comprises printing multiple cooling passages that are part of the cooling jacket portion of the second housing (Van Seventer, Fig. 1, Part 37 shows several passage and Part 45).

Regarding to Claim 8, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the multiple cooling passages of the second housing include both axially-extending cooling passages and circumferentially-extending cooling passages that intersect the axially-extending cooling passages of the second housing (Van Seventer, Fig. 1).

Regarding to Claim 9, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method further comprising:
positioning at least part of a first generator system into the first housing (Taneja, Fig. 1); and
positioning at least part of a second generator system into the second housing (Taneja, Fig. 1).

Regarding to Claim 10, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method further comprising connecting the first housing and the second housing to a gear housing (Taneja, Fig. 1, Part 140) such that both of the first generator system and the second generator system are operably connected to a permanent magnet generator located at least partially outside the gear housing (Taneja, Fig. 1, Part 145).

Regarding to Claim 11, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the first generator system is connected to the permanent magnet generator by a first output shaft without use of a drive end bearing connected to the first housing and the second generator system is connected to the permanent magnet generator by a second output shaft without use of a drive end bearing connected to the second housing (Tanja, Fig. 1).

Regarding to Claim 12, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the step of printing the second housing comprises printing another cooling passage that is larger than the one or more cooling passages that are part of the cooling jacket and aligning the another cooling passage with a third cooling passage that extends axially though the gear housing that extends to a bearing assembly in the gear housing (Van Seventer, Fig. 3, Part 45 and the arrow shows the coolant and passages).

Regarding to Claim 13, Taneja teaches an aircraft engine starting and generating apparatus (Fig. 1, Part 110 is the whole structure, and Part 102A shows a portion of a generating apparatus) comprising:
a housing (Fig. 1 shows a basic arrangements of Part 102A, Fig. 7 shows a housing); and
a generator system comprising:
a main stator located in the housing (Fig. 1, Part 150A area);
a main rotor located in a cavity of the main stator (Fig. 1, Part 150A);
an exciter stator located in the housing (Fig. 1, Part 155A area); and
an exciter rotor located in a cavity of the exciter stator (Fig. 1, Part 155A);

Taneja fails to explicitly disclose, but Ota, Van Seventer and Yagyu teaches an apparatus comprising:
a three dimensionally printed housing (Ota, Paragraph 8 teaches three-dimensional printing process can be sued to manufacture a structure of a machine); and
wherein the housing comprises a cooling jacket portion comprising multiple cooling passages that is a monolithic part of a sidewall of the housing;
wherein the multiple cooling passages include axially-extending cooling passages and circumferential-extending cooling passages that intersect the circumferentially-extending cooling passages [Taneja teaches a housing of a generating apparatus (Fig. 1, Fig. 7).  Ota teaches a three-dimensional printing process can be used to manufacture structure to reduce manufacturing time and cost (Ota, Paragraph 8).  Van Seventer teaches a generating apparatus comprises cooling channel with a cooling jacket in sidewall area of the housing of the generating apparatus (Van Seventer, Fig. 1, Part 37 is a cooling jacket, Paragraph 44) to prevent the system from overheating (Van Seventer, Paragraph 44).  Yagyu further teaches a cooling jacket for a system comprises axial-extending passages and circumferential-extending passages to at least partially intersect with axial-extending passages (Yagyu, Fig. 2, Fig. 3, each Part 19 is the circumferential-extending passage, and at least some Part 19 intersect with each other via at least one axial-extending passage which located at around Part 22 area, Paragraph 12) to improve the thermal transfer of the system (Yagyu, Paragraph 84) Therefore, since Taneja teaches a housing of a generating apparatus, when applying the teachings of Ota, Van Seventer and Yagyu, one with ordinary skill in the art would be able to understand and use three-dimensional printing process to manufacture the structure of the generating apparatus with a cooling jacket with a specific passages arrangements to reduce manufacturing time and cost, prevent the system from overheating and improve the thermal transfer of the system (Ota, Paragraph 8, Van Seventer, Paragraph 44, Yagyu, Paragraph 84).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taneja to incorporate the teachings of Ota and Van Seventer to use three-dimensional printing process to manufacture the structure of the generating apparatus with a cooling jacket with a specific passages arrangements in order to reduce manufacturing time and cost, prevent the system from overheating and improve the thermal transfer of the system (Ota, Paragraph 8, Van Seventer, Paragraph 44, Yagyu, Paragraph 84).

Regarding to Claim 14, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the housing comprises another cooling passage that is larger in width than the one or more cooling passages that are part of the cooling jacket (Van Seventer, Fig. 1, Part 45), the another cooling passage being three dimensionally printed with the housing (Ota, Paragraph 8, and apply the teachings).

Regarding to Claim 15, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the housing is a first housing (Taneja, Fig. 1), the apparatus further comprising a second housing that is three dimensionally printed (Taneja, Fig. 1, Fig. 7 teaches a second housing with a main machine portion Part 150B and an exciter Part 155B, please see the rejection of Claim 13 for the three-dimensional printing process), the second housing comprising another cooling jacket portion comprising one or more cooling passages that is a monolithic part of a sidewall of the second housing (please see the rejection of Claim 13 to apply the teachings of Van Seventer to Taneja to add cooling jacket).

Regarding to Claim 16, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the generator system is a first generator system, the apparatus further comprising a second generator system comprising:
a second main stator located in the second housing (Taneja, Fig. 1, Part 150B area);
a second main rotor located in a cavity of the main stator (Taneja, Fig. 1, Part 150B);
a second exciter stator located in the second housing (Taneja, Fig. 1, Part 155B area); and
a second exciter rotor located in a cavity of the exciter stator (Taneja, Fig. 1, Part 155B);
wherein the first housing and the second housing are connected to a gear housing (Taneja, Fig. 1, Part 140) such that both of the first generator system and the second generator system are operably connected to a permanent magnet generator located inside the gear housing (Taneja, Fig. 1, Part 145).

Regarding to Claim 17, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the first generator system is connected to the permanent magnet generator by a first output shaft without use of a drive end bearing mounted to the first housing and the second generator system is connected to the permanent magnet generator by a second output shaft without use of a drive end bearing mounted to the second housing (Taneja, Fig. 1).

Regarding to Claim 18, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the second housing comprises another cooling passage that is larger than the one or more cooling passages that are part of the another cooling jacket of the second housing (Van Seventer, Fig. 1, Part 45), the another cooling passage being three dimensionally printed with the second housing (Ota, Paragraph 8, and apply the teachings).

Regarding to Claim 21, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the axially-extending cooling passages and circumferentially-extending cooling passages are rectangular in cross-sectional shape (Yagyu, Fig. 3).

Regarding to Claim 22, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified apparatus, wherein the circumferentially-extending cooling passage extending circumferentially in a spiral shape (Yagyu, Fig. 2, Fig. 3).

Regarding to Claim 23, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the axially-extending cooling passages and circumferentially-extending cooling passages are rectangular in cross-sectional shape (Yagyu, Fig. 3).

Regarding to Claim 24, Taneja in view of Ota, Van Seventer and Yagyu teaches the modified method, wherein the circumferentially-extending cooling passage extending circumferentially in a spiral shape (Yagyu, Fig. 2, Fig. 3).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747